United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 02-2274
                                ___________

In re: Estate of Catherine M.           *
Arnold, deceased,                       *
                                        *
-----------------------------           *
                                        *
Kathleen Arnold Langdon;                *
Donald J. Langdon,                      *
                                        *
               Appellants,              *
                                        * Appeal from the United States
        v.                              * District Court for the
                                        * Eastern District of Missouri.
Ella Maureen Arnold, Executrix of       *
the Estate; Larry Kessler; Perry Samp; *       [UNPUBLISHED]
Margaret Samp; Phillip Brown; Jim       *
Arnold, Jr.; Lonnie Holder; McKeown *
and Associates; Bill Unknown,           *
                                        *
               Appellees.          ___________
                                        *

                        Submitted: September 9, 2002
                            Filed: September 17, 2002
                                 ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.
       Kathleen and Donald Langdon (the Langdons) appeal the district court’s1 pre-
service dismissal of their tort action. After review of the record, we affirm. The
district court was without power to hear the action, as the Langdons failed to establish
diversity jurisdiction, see Walker v. Norwest Corp., 108 F.3d 158, 161 (8th Cir. 1997)
(no defendant may be a citizen of same state as any plaintiff), or federal question
jurisdiction, see Hull v. Fallon, 188 F.3d 939, 942 (8th Cir. 1999) (federal question
jurisdiction requires that an action arise under federal constitution, laws, or treaties),
cert. denied, 528 U.S. 1189 (2000). Further, the district court had no power to direct
the state courts to enforce state tort law. Cf. Randolph v. Rodgers, 170 F.3d 850, 859
(8th Cir. 1999) (Eleventh Amendment precludes federal court from ordering state, or
state agencies or officials, to conform to state law).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
                                           -2-